                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN
_________________________________________________________________________________

POPSOCKETS LLC,

      Plaintiff,                                             ORDER

      v.                                                  18-cv-588-wmc

DOZTRADING LLC, DOZCELL LLC
and MEHMET DOZ,

      Defendants.
_________________________________________________________________________________

      A hearing was held before the court today, April 30, 2019, on plaintiff PopSockets,

LLC’s motion for contempt order against defendants DozTrading LLC, DozCell LLC and

Mehmet Doz (collectively “defendants”). (Dkt. #26.) Plaintiff appeared by Jennifer

Gregor of the Godfrey & Kahn S.C. law firm and Michelle Bolos of the Marshall Gerstein

& Borun LLP law firm. All defendants failed to appear.

      Based on plaintiff’s submission showing defendants failed to make reasonable and

diligent efforts to comply with the Consent Judgment entered by the court on October 30,

2018 (dkt. #25), and defendants’ failure to dispute this showing and defendants’ failure

to appear in response to the court’s order to show cause, the court ORDERS AS

FOLLOWS:

   1. PopSockets Motion for Contempt (dkt. #26) is GRANTED.

   2. Defendants, their agents, servants, employers, attorneys, and all those acting in

      privity, concert, or participation with any of them are ENJOINED from all actions




                                           1
   consisting or causing any further breach of the October 30, 2018 Order, including,

   but not limited to, immediately and permanently:

      a. cease importing, making, use, selling, and/or offering for sale products that

         infringe PopSockets’ Patents or any colorably similar products;

      b. cease all use of any graphics that are identical or strikingly or substantially

         similar to any of the works in PopSockets’ Copyrights;

      c. cease all use of PopSockets’ Trademarks and/or confusingly similar variations

         of PopSockets’ Trademarks;

      d. cease distribution of emails that advertise, market, promote, and/or offer to

         sell products that infringe PopSockets’ Patents, PopSockets’ Trademarks,

         and/or PopSockets’ Copyrights; and

      e. remove PopSockets’ Trademarks and/or confusingly similar variations,

         products that infringe PopSockets’ Patents, and any graphics that are

         identical or strikingly or substantially similar to any of the works of art in

         PopSockets’ Copyrights that appear on any materials associated with

         Defendants,      including,      but     not     limited   to:   doztrading.com,

         wholesalebestsellers.com, dozpromo.com, and dozcell.com.

3. All online and/or host service providers for the domain name on any website

   registered by defendants or their agents, servants, employers, attorneys, and all

   those acting in privity, concert, or participation with any of them (e.g., DozWeb)

   that currently or in the future contains an infringing product listing, including a

   listing that infringes PopSockets’ trademarks, PopSockets’ copyrights and/or


                                           2
   PopSockets’ patents ARE DIRECTED TO TERMINATE the domain name and any

   associated services, including but not limited to any content hosted by the provider

   (e.g., e-commerce platform or email services), such that the domain name’s content

   is not accessible to consumers.

4. Plaintiff is AWARDED its reasonable costs, attorney fees, and expenses associated

   with this motion for contempt.

5. Plaintiff is AWARDED PopSockets’ profits that defendants’ obtained from sales of

   the products that infringe PopSockets’ patents in violation of the Consent

   Judgment.

6. Plaintiff may have until May 30, 2019, to supplement its request for fees, costs and

   profits with a showing of its time records, invoices paid and invoices outstanding,

   as well as defendants’ relevant product sales and resulting profits. Plaintiff may file

   these records under seal.

   Entered this 30th day of April, 2019.

                                       BY THE COURT:

                                       /s/
                                       __________________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                           3
